Citation Nr: 1001501	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As an initial matter, the Board notes that in his March 2007 
VA-9 substantive appeal, the Veteran requested a BVA 
videoconference hearing.  Accordingly, the Veteran was 
scheduled to appear for a hearing on September 21, 2009.  On 
September 9, 2009, the Veteran requested that his hearing be 
rescheduled due to the closure of his representative's 
office.  The Veteran's hearing was therefore rescheduled to 
take place in February 2010.  On November 20, 2009, the 
Veteran stated that he wished to withdraw his request for a 
videoconference hearing.  The Veteran's request for a Board 
hearing is considered withdrawn.  38 C.F.R. § 20.704 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records include a report of medical 
examination for purposes of induction dated in September 
1965.  This report included the results of an audiometric 
examination which showed evidence of bilateral hearing loss.  
The Veteran's September 1967 report of medical examination 
for purposes of separation included an audiometric report 
which revealed hearing that was within normal limits.

In April 2006, the Veteran was afforded a VA examination.  In 
his report, the examining audiologist noted that the 
Veteran's enlistment examination showed hearing loss and his 
separation physical revealed normal hearing sensitivity.  
After his examination, the audiologist concluded that, due to 
the conflicting service treatment records, he could only 
determine by mere speculation that the Veteran's hearing loss 
was not likely to be service-related.

In July 2008, the Philadelphia RO requested that an 
additional VA examination be conducted.  In its request, the 
RO noted that the conclusion provided in the Veteran's April 
2006 examination was based on speculation.  The RO also noted 
that additional records had been received since the time of 
that examination.  Thus, the RO requested that a new opinion 
as to whether it was as least likely as not that the 
Veteran's pre-existing bilateral hearing loss was aggravated 
by military service be provided.  It was further requested 
that the examiner provide the rationale or medical treatises 
by which the opinion was based.  

The Veteran was afforded a second VA examination in October 
2008 with the same audiologist.  During his examination, the 
Veteran stated that he was attached to an artillery unit 
which fired eight-inch howitzers on a continuous basis in 
Vietnam.  The Veteran also appears to have indicated that he 
did not have a physical examination at the time of 
separation.  The audiologist noted again that the Veteran's 
service treatment records had a discrepancy between the 
Veteran's induction and separation physical audiometric 
results.  The audiologist concluded that while one would not 
expect hearing sensitivity to improve following the noise 
exposure, the Veteran's hearing sensitivity was recorded as 
normal upon separation and thus, despite the Veteran's 
assertions that no physical was provided at the time of 
separation, it appeared to be less likely than not that 
hearing loss was service-related.  

The Board notes that the audiologist who conducted the 
Veteran's April 2006 and October 2008 VA examinations failed 
to provide reasons or bases for his opinions.  Additionally, 
the audiologist did not provide an explanation as to why he 
doubted the Veteran's credibility regarding the assertion 
that he was not examined upon separation from service.  As 
the VA examiner failed to properly provide reasons for his 
opinions, a new examination must be provided.  Where, after a 
review of the available evidence, the VA determines that the 
evidence of record does not contain competent medical 
evidence to decide the claim and indicates that the claimed 
disability or symptoms may be associated with the Veteran's 
service, the Veteran must be provided with a medical 
examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran should be afforded a VA examination in order to 
obtain an opinion as to whether the Veteran's bilateral 
hearing loss was incurred in or aggravated by service.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his hearing 
loss.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and those records not already 
associated with the claims file should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
audiological examination with an 
audiologist other than the Veteran's April 
2006 and October 2008 VA examiner to 
determine the nature and etiology of any 
hearing loss.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examinations.  Any 
tests or studies deemed necessary should 
be conducted, to specifically include 
audiometric testing.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether the bilateral 
hearing loss noted at service entrance 
increased in severity during the Veteran's 
period of military service. In providing 
this opinion the examiner should consider 
that the Board finds: 1) that no valid 
audiometric testing was conducted as part 
of the September 1967 separation 
examination, and 2) that the Veteran was 
exposed to acoustic trauma as a member of 
an artillery battery while serving in 
Vietnam. 

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.  A 
complete rationale should be given for all 
opinions and should be based on 
examination findings, 
historical records and medical principles.

3.  The VA examination report should then 
be reviewed to ensure that all requested 
findings, opinions, and conclusions have 
been fully addressed by the examiner.  If 
not, the examination report should be 
returned to the examiner for completion.  
After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


